ROGERS, Circuit Judge,
concurring.
I join the court in denying the petition challenging the final rule implementing the program for the Prevention of Significant Deterioration of Air Quality (“PSD”) for Nitrogen Oxides. 70 Fed.Reg. 59,582 (Oct. 12, 2005) (codified at 40 C.F.R. §§ 51.66, 52.21) (“2005 Rule”). I write separately because the rule sits at the outer boundary of reasonableness — the “holistic” approach adopted by EPA in the 2005 Rule is at present less than the sum of its parts.
In the fifteen years between this court’s remand in Environmental Defense Fund, Inc. v. EPA, 898 F.2d 183 (D.C.Cir.1990), and promulgation of the 2005 Rule, air quality has deteriorated seriously. See 70 Fed.Reg. at 59,593-95. One of the express purposes of the PSD program adopted by Congress in the Clean Air Act Amendments of 1977 was “to preserve, protect, and enhance the air quality” in national parks, wilderness areas, and similar scenic and recreational areas. 42 U.S.C. § 7470(2); see Envtl. Def. Fund, 898 F.2d at 184 (citing 42 U.S.C. § 7470); Op. at 1322. Nonetheless, EPA has chosen “a growth management” approach designed to “limit[ ] the deterioration of air quality,” Op. at 1330-31 (quoting 70 Fed.Reg. at *49859,589); see 70 Fed.Reg. at 59,588-89, 59,-600, which is not quite the same as preserving, protecting, and enhancing.
In 1990, the court noted that if EPA had kept to the statutory two-year deadline for issuing Set II PSD limits and “piggybacked the PSD increments on the ambient [air quality] standards ..., the increments would have been at risk of being rendered obsolete almost immediately after promulgation.” Envtl. Def. Fund, 898 F.2d at 190. By waiting fifteen years, EPA has promulgated a rule with no change in the increments that may already be obsolete, especially because no other programs, such as reviews by the Federal Land Manager and State permitting authority, have prevented substantial environmental deterioration in the interim, see 70 Fed.Reg. at 59,593-95; see also Petitioner’s Reply Br. at 8 & n.4.
EPA deflects petitioner’s individual criticisms of its approach by responding that its holistic approach “satisfies]” the statutory requirements. See 70 Fed.Reg. at 59,596, 59,605. No doubt, a holistic approach is permissible. But the parts of a holistic rule must still comport with the statutory requirements, and EPA offers no opinion that its balancing approach will ameliorate the decline in air quality experienced in the last fifteen years much less enhance air quality, as the statute contemplates, see 42 U.S.C. § 7470(2). See, e.g., 70 Fed.Reg. at 59,587-89, 59,610. The court struggles to find such an opinion. See Op. at 1330-31. Despite the requirement to accommodate both the interests of environmental protection and economic growth, see 42 U.S.C. § 7470(2)-(3), EPA has focused on “maximizing] opportunities for economic growth,” 70 Fed.Reg. at 59,588. Allowing the States to redesignate Class II areas as Class III, see id. at 59,597; Op. at 1328, does not suggest an accommodation so much as a capitulation to economic growth at the expense of environmental concerns. Additionally, to demonstrate that it has met the statutory requirements, EPA relies on regulatory controls for ozone and fine particulate matter that it has yet to propose much less promulgate, see 70 Fed.Reg. at 59,-590; Op. at 1331-32.
To the extent EPA relies in the 2005 Rule on programs to bring about improvements in the future, e.g., the Clean Air Interstate Rule (“CAIR”), 70 Fed.Reg. at 59,600, its interpretation of the statutory goal of enhancement of air quality as extending only to improving visibility in national parks, wilderness areas, and other Class I areas and to remedying violations of PSD increments, id. at 59,589, and its interpretation of regional increments as inconsistent with congressional intent, id. at 59,601, means that its chosen holistic approach bears a heavy burden to fulfill Congress’s mandates, even acknowledging that some of those mandates may require EPA to balance goals, see Op. at 1330; 42 U.S.C. §§ 7470, 7476(c). Although the court may defer to EPA’s judgment that it is more reasonable to promulgate rules in a separate proceeding to address the contribution of nitrogen oxides and other pollutants to the formation of particulate matter and ozone, to deny the petition for review the court must treat EPA’s representations as a promise that it will promulgate additional regulatory controls as a further step in an incremental approach to fulfill its statutory obligations. See Advocates for Highway & Auto Safety v. Fed. Motor Carrier Safety Admin., 429 F.3d 1136, 1147 (D.C.Cir.2005). As a practical matter, the involvement of interested parties may be necessary to ensure that EPA does so, much as occurred here when Environmental Defense filed a petition for a writ of mandamus to compel EPA to respond to the 1990 remand of its rule. See Op. at 1331-32. After fifteen years in which EPA did not give priority to the *499PSD program for nitrogen oxides, its current approach in the 2005 Rule suggests a less than rigorous enforcement regime to protect, much less enhance, air quality.
Nonetheless, as the court observes, EPA has adhered to the interpretation deemed permissible by the court in 1990, see Op. at 1322-23, 1329-30, 1330-31, 1332-33; Envtl. Def. Fund, 898 F.2d at 188-89, and considered the relevant statutory factors, see Op. at 1333; 70 Fed.Reg. at 59,596-99. Additionally, there are expert judgments that underlie the 2005 Rule, see Op. at 1332-33, and EPA has offered a minimally cogent explanation of its approach, see id. at 1332-33. Accordingly, the petition for review fails to show that EPA’s interpretation is not permissible under Chevron U.S.A. Inc. v. Natural Res. Def. Council, Inc., 467 U.S. 837, 842-44, 104 S.Ct. 2778, 81 L.Ed.2d 694 (1984).